Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing David P. Falck Senior Vice President - Law Law Department 80 Park Plaza T-5A, Newark, NJ 07102-4194 tel: 973.430.7947 fax: 973.642.8111 email: david.falck@pseg.com May 16, 2008 H. Christopher Owings Assistant Director Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Public Service Enterprise Group Incorporated (PSEG), PSEG Power LLC (Power) and Public Service Electric and Gas Company (PSE&G) Form 10-K for the Fiscal Year ended December 31, 2007 Filed February 28, 2008 (2007 Form 10-K) Form 8-K for the period ended April 15, 2008 Filed April 16, 2008 File No. 001-09120 Dear Mr. Owings: In connection with the comments regarding the above referenced filings in your letter to Ralph Izzo dated April 30, 2008, we offer the following responses. For the convenience of the Staff of the Commission, we have reproduced the comments set forth in your letter and have provided our response below each. References to page numbers in the 2007 Form 10-K are provided in our comments and/or responses. As requested in your letter, we acknowledge that: the Company is responsible for the adequacy and accuracy of the disclosures in the filing; staff comments or changes to disclosure in response to comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Item 9A. Controls and Procedures, page 176 1. You state that you have established and maintain disclosure controls and procedures to ensure that information required to be disclosed is recorded, processed, summarized and reported and is accumulated and communicated to [your] Chief Executive Officer and Chief Financial Officer of each company by others within those entities. In future filings, please revise your disclosure to include the full definition of disclosure controls and procedures as outlined in Exchange Act Rule 13a-15(e) rather than the summarized definition you include now . In this regard, please revise to state, if true, whether the same officers concluded the controls and procedures were also effective to ensure that information required to be disclosed by [you] in the reports that [you] file or submit under the Act is accumulated and communicated to [your] management, including [your] principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Additionally, please confirm to us that your conclusions regarding effectiveness would not change had these statements been included in this filing. Response : We agree to revise this disclosure in future filings and have revised our disclosure in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2008, filed May 6, 2008 (First Quarter Form 10-Q), to comply with your comment, as follows: PSEG, Power and PSE&G have established and maintain disclosure controls and procedures that are designed to provide reasonable assurance that information required to be disclosed in the reports that are filed or submitted under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SECs rules and forms. These disclosure controls and procedures include, without limitation, controls and procedures designed to provide reasonable assurance that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer of each respective company, as appropriate, by others within those entities to allow timely decisions regarding required disclosure. PSEG, Power and PSE&G have established a disclosure committee which includes several key management employees and which reports directly to the Chief Financial Officer and Chief Executive Officer of each respective company. The committee monitors and evaluates the effectiveness of these disclosure controls and procedures. The Chief Financial Officer and Chief Executive Officer of each company have evaluated the effectiveness of the disclosure controls and procedures and, based on this evaluation, have concluded that the disclosure controls and procedures were effective in achieving their objectives at the reasonable assurance level as of March 31, 2008. We confirm that our conclusion regarding effectiveness of disclosure controls and procedures would not change had the 2007 Form 10-K included such statements. 2 2. We note your conclusion that the disclosure controls and procedures were effective in providing such reasonable assurance during the period covered in these annual reports. In future filings, please revise to state clearly, if true, that your disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives and that your Principal Executive Officer and Principal Financial Officer concluded that your disclosure controls and procedures are effective at that reasonable assurance level. In the alternative, remove the reference to the level of assurance of your disclosure controls and procedures. Please refer to Section II.F.4 of SEC Release No. 33-8238, available on our website at www.sec.gov .
